PER CURIAM.
In this workers’ compensation case, the appellants challenge the Judge of Compensation Claims’ award of around-the-clock attendant care and a wheelchair-accessible house. Finding competent substantial evidence in the record to support the award of the house, we.affirm the award without further elaboration. However, in our review of the record we find no competent substantial evidence supporting an award of attendant care in excess of 12 hours per day.
AFFIRMED in part, REVERSED in part, and remanded for proceedings consistent with this opinion.
JOANOS, MINER and KAHN, JJ., concur.